                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION


Classic Maritime Inc,                                 §
                                                      §
       Plaintiff,                                     §
                                                      §       Civil Action No. 1:21-cv-83
v.                                                    §
                                                      §       Admiralty Rule 9(h)
XCoal Energy and Resources LLC D/B/A/                 §
XCoal Energy and Resources                            §
                                                      §
       Defendant.                                     §

                                   WRIT OF ATTACHMENT


TO:    UNITED STATES MARSHAL
       UNITED STATES DISTRICT COURT
       SOUTHERN DISTRICT OF NEW YORK
       (or designated Process Server)

       WHEREAS a Verified Complaint in the above-styled in personam proceeding was filed

in the United States District Court for the Western District of Texas on January 27, 2021, in a

certain action for breach of maritime contract wherein it is alleged that there is due and owing from

Defendants to Plaintiff the amount of $5,941,315.55 and praying for process of maritime

attachment and garnishment against the Defendants, and for the attachment of goods and chattels

of said Defendants;


       NOW, therefore, we do hereby empower and strictly charge and command you, the said

Marshal (or designated process server), to cite and admonish the said Defendants, if they shall be

found in your district, to appear before the said District Court, at the U.S. District Courthouse for

the Western District of Texas, Austin Division, and if the Defendants cannot be found within this

District pursuant to Supplemental Rule B, that you attach and restrain all tangible and intangible
property in the District of defendants XCOAL ENERGY AND RESOURCES LLC and XCOAL

ENERGY AND RESOURCES to the amount sued for, in the hands of garnishees in this District,

including but not limited to any cash, goods, chattels, credits, bills of lading, debts, effects and

monies, funds, accounts, letters of credit, freights, sub-freights, charter hire, sub-charter hire, or

other tangible or intangible property which belongs to, is claimed by, being held for or on behalf

of, or which is being transferred for the benefit of the above named Defendants, including but not

limited to such property situated in the bank account(s) at one or more of the following financial

institutions:


        Citibank, N.A.

        PNC Bank, N.A.


        And if no goods and chattels can be found, that you attach the debts, credits and effects of

Defendants to the amount sued for, in the hands of any garnishees named in the Verified Complaint

as may be found.



You are also directed to notify the said garnishees that:

    1. A foreign attachment has been commenced against the Defendants;

    2. The garnishee is required to file in the office of the Clerk of the United States District Court

        for the Western District of Texas within twenty (20) days from the service of this Writ, a

        report, under oath, setting forth in detail all debts owing by the garnishee to the Defendants;

        all property of the Defendants in the possession, custody or control of the garnishee or to

        which the garnishee holds legal title; all property which is held by the garnishee as fiduciary


                                                  2

#81768993_v1
       in which the Defendants has an interest; and whether any property attached is immune or

       exempt from attachment; and

   3. The garnishee is enjoined from paying any debt to or for the amount of Defendants, and

       from delivering any property owned by the Defendants to or for the account of the

       Defendants or otherwise disposing thereof.



       If the property of the Defendants is found in the possession of anyone not a garnishee, you

are directed to notify him that he has been added as a garnishee, is directed to file a report, and is

enjoined as above stated.




Amount of Plaintiffs' claim: $5,941,315.55, including estimated interest.


Date: January ______, 2021.




                                               ________________________________________

                                               CLERK, UNITED STATES DISTRICT COURT



Note: This process is issued pursuant to Rule B(1) of the Supplemental Rules for Certain
Admiralty and Maritime Claims of the Federal Rules of Civil Procedure.




                                                  3

#81768993_v1
